Citation Nr: 1717159	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a sleep disorder secondary to service-connected chronic lumbar strain.

2.  Entitlement to service connection for a bilateral hip disability secondary to service-connected chronic lumbar strain.

3.  Entitlement to an increased rating for chronic lumbar strain, currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1995.  

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2015, the Board remanded the case for additional development.  

The decision below addresses the service connection issues.  The rating issues are addressed in the remand section following the decision. 


FINDINGS OF FACT

1.  Sleep apnea is not caused or aggravated by service-connected chronic lumbar strain.  

2.  The Veteran does not have a left hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.03, 3.310 (2016).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

II.  Analysis

A.  Sleep Disorder

The Veteran seeks service connection for a sleep disorder as secondary to service-connected lumbar strain.  In her January 2007, July 2008 notice of disagreement and a March 2017 submission, she expressly contended that her sleep difficulty had its onset after separation as a result of her service-connected lumbar spine disability.  The record does not reasonably raise the theory of direct service connection to the Veteran's period of active service.  Therefore, the Board will not further address direct service connection and the analysis will focus on secondary service connection. 

A February 2016 VA examination and a September 2016 addendum opinion were obtained pursuant to the Board's remand.  The diagnosis for the sleep disorder is shown to be obstructive sleep apnea (OSA).  The September 2016 VA opinion states that it is less than likely that the Veteran's currently OSA is related to the service-connected lumbar spine disability.  Although VA treatment records in December 2006 reflect the Veteran's complaints of trouble sleeping due to back pain, the September 2016 VA opinion notes no proven association between lumbar strain and OSA.  The opinion specifically concludes that the Veteran's service-connected lumbar spine disability did not cause or aggravate the Veteran's OSA.  

The Veteran is competent to report symptoms within the realm of her personal experience, such as sleep difficulty.  OSA, however, is not a simple medical condition that the Veteran is competent to diagnose or for which to provide an etiology.  Accordingly, she is not competent to offer an opinion with respect to etiology, and her opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addition, and although not bound by a determination of the Social Security Administration (SSA), see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993), the Board notes that the May 2013 SSA determination and associated records do not reflect a nexus between OSA and the Veteran's chronic lumbar strain.  

In consideration of the evidence, the Board finds that the Veteran's current sleep disorder of OSA is not related to her service-connected chronic lumbar strain.  In reaching a determination, the Board has afforded the September 2016 VA opinion the greatest probative value.  The report is persuasive as it is based upon objective findings, reliable principles, and sound reasoning. 

In sum, the evidence does not show that the Veteran's current sleep disorder of OSA is related to her service-connected lumbar spine disability.  As such, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for OSA is not warranted.  

B.  Left Hip

The Veteran seeks service connection for a left hip disorder.  Similar to the sleep disorder claim, in her January 2007 claim, July 2008 notice of disagreement, and March 2017 statement, the Veteran specifically contended that her left hip pain had its onset after separation as a result of her service-connected lumbar spine disability.  For this claim as well, the record does not reasonably raise the theory of direct service connection to the Veteran's period of active service.  Therefore, the Board will not further address direct service connection and the analysis will focus on secondary service connection. 

The Veteran was afforded an August 2015 VA examination pursuant to the Board's remand.  The report reflects no diagnosis of a hip disability, and no significant pathology inherent to the hips was noted.  Range of motion of the left hip was normal and the impression of x-ray examination of the left hip in December 2008 was noted to be normal.  The VA examiner stated that the Veteran's left hip pain is referred pain from her back disability.  In addition, pelvic pain was attributed to uterine fibroids based on ultrasound in December 2012.

The record, to include post-service treatment records, is absent sufficient competent evidence of a left hip disability during the pendency of the appeal.  In the absence of proof of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Thus, the current disability element of the claim has not been met.

In so holding, the Board finds that the Veteran's description of left hip pain due to the effects of service-connected disability is credible.  However, such is for consideration in the evaluation of the service-connected lumbar spine disability.  

In sum, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for a left hip disability is not warranted.  


ORDER

Service connection for a sleep disorder is denied.  

Service connection for a left hip disability is denied.  


REMAND

In a March 2017 statement, the Veteran noted use of a walker due to back symptoms, and that she had increased back symptoms, to include flare-ups of pain three to four times per week during which she is unable to get out of bed.  As there is an indication that the Veteran's service-connected back disability may be worse since the most recent VA examination in August 2015, a remand is required for a new VA examination to fully evaluate the severity of her service-connected back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As noted in the decision above, the August 2015 VA examination report reflects that the Veteran's left hip pain is referred pain from her service-connected back disability.

The United States Court of Appeals for Veterans Claims (Court) found that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, with the range of the undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  This standard was not fully satisfied in the VA examination and should be addressed in the new VA examination report.  

As the issue of entitlement to a higher rating for the service-connected lumbar spine disability and entitlement to a TDIU are intertwined, the TDIU claim must be remanded as well.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include after repetition over time and, during flare-ups, and any effect pain has on range of motion.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.   

The Veteran's back should also be tested for pain on active and passive motion, and in both weight-bearing and non-weight-bearing circumstances, with the findings recorded in detail.

The examiner should indicate whether intervertebral disc syndrome is present, along with any applicable incapacitating episodes.  Any ankylosis must also be identified.

The examiner should also address the nature and extent of any associated neurologic abnormalities, to include of the lower extremities/hips.  

The examiner should also comment on the impact of the Veteran's service-connected disabilities on her ability to secure and follow substantially gainful employment.  

A rationale for all opinions expressed should be provided.

2.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court s for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


